internal_revenue_service department of the treasury number release date index number 860d washington dc person to contact telephone number refer reply to cc fip plr-100587-01 date date legend taxpayer state a canco subsidiary accountant city a city b city c amount amount year year year month month month date date date date date date dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of taxpayer you have requested a ruling that taxpayer be granted an extension of time under sec_301 of the procedure and administration regulations to make an election to be treated as a real_estate_mortgage_investment_conduit remic under sec_860d of the internal_revenue_code facts plr-100587-01 taxpayer was incorporated in state a on date to act as a remic taxpayer has its principal_place_of_business in state a taxpayer uses an accrual_method of accounting and a calendar_year as its taxable_year canco a canadian corporation is the regular_interest holder of amount shares of taxpayer’s preferred_stock and subsidiary a subsidiary of canco is the residual_interest holder of amount shares of taxpayer’s common_stock before taxpayer’s incorporation accountant advised canco that taxpayer should elect to be treated as a remic in its initial tax_return accountant’s city a office has coordinated all u s tax matters for canco and subsidiary since year however u s tax_advice and compliance services were provided primarily by another office of accountant in month or month of year a tax senior manager in accountant’s city a office city a manager began providing u s tax consulting services but the responsibility for providing compliance services remained in accountant’s city b office until the end of year when it was transferred to accountant’s city c office shortly after compliance responsibility was transferred to city c the city c senior manager for compliance left accountant his replacement city c manager was then hired in month of year since city c manager began working after the tax compliance season had started he faced a considerable backlog of work and had little time to familiarize himself with his clients also the tracking system used by the city c office did not include any return for taxpayer since taxpayer had not yet filed a return on date the comptroller of canco attempted to contact city a manager to ask about taxpayer’s form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts extension request the comptroller was concerned because he had received extensions for other companies handled by accountant after receiving the message from the comptroller city a manager along with the comptroller called city c manager and informed him that taxpayer’s extension request was due that day city a manager requested that city c manager immediately prepare and file the extension request due to the stated urgency of filing the extension request city c manager inadvertently filed a form_7004 application_for automatic_extension of time to file corporation income_tax return checking the box for a regulated_investment_company rather than filing the form_8736 on date city a manager and city c manager realized that the due_date for the form_8736 was actually date not date they also discovered that the wrong form had been used since the due_date for filing a form_8736 had passed they could not obtain the automatic three-month extension provided by that form or the additional three-month extension provided by form_8800 application_for additional extension of time to file u s return for a partnership remic or for certain trusts however a form_1066 u s real_estate_mortgage_investment_conduit remic income_tax return was filed for taxpayer by date law and analysis plr-100587-01 sec_860d of the code provides that an entity which meets the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year and that the election must be made on the return for its first taxable_year under sec_860d such an election generally applies to the taxable_year for which made and all subsequent taxable years sec_1_860d-1 of the income_tax regulations provides that a qualified_entity elects to be treated as a remic by timely filing for its first taxable_year a form_1066 the remic income_tax return signed by a person authorized under sec_1_860f-4 to sign that return sec_1_860d-1 also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual income_tax return are determined as if the remic were a partnership therefore pursuant to sec_1_6031_a_-1 a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the remic’s taxable_year unless an extension is granted sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that taxpayer has satisfied the requirements for our granting a reasonable extension of time to elect to be treated as a remic under sec_860d accordingly taxpayer is granted an plr-100587-01 extension of time until date to make an election under sec_860d on its federal_income_tax return for its tax_year ended date this ruling is limited to the timeliness of the remic election of taxpayer this ruling does not relieve taxpayer from any amount that it may owe as a result of its failure to timely file form_1066 except as specifically ruled on herein we express no opinion concerning any federal tax consequences relating to the facts herein under any section of the code for example no opinion is expressed as to whether taxpayer meets the requirements of a remic under sec_860d further no opinion is expressed as to whether taxpayer’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return s involved the director’s office will determine taxpayer’s tax_liability for the year s involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions products kevin j kraft chief branch by enclosures copy of this letter sec_6110 copy
